DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 18 January 2021 has been entered, leaving claims 1-18 pending, of which claims 1-14 were previously withdrawn.

Election/Restrictions
The pending claims as amended below are allowable, and so the species restriction set forth in the Office action mailed on 11 July 2019 has been reconsidered pursuant to MPEP § 821.04(a), and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George A. Metzenthin on 05 March 2021.

The application has been amended as follows: 

1-14. (Canceled)	

15. (Currently Amended)	A method of forming an inline coupling in a triple walled corrugated pipe having an inner smooth tubular wall joined to a corrugated intermediate wail joined to an outer sleeve wall,
said coupling including a triple walled bellmouth connector and a double walled spigot sized for receipt in said bellmouth connector,
said method comprising:
providing coupling mold blocks in line with corrugated pipe mold blocks and using said coupling mold blocks to draw extruded plastic forming the corrugated intermediate wall outwardly from a centerline of the corrugated pipe being formed to form a corrugated intermediate wall of said bellmouth connector and a corrugated wall of said spigot as said coupling mold blocks move past an intermediate wall die outlet;
using air pressure to move extruded plastic forming said inner wall outwardly against an inner surface of said corrugated intermediate wall of said bellmouth connector and against an inner surface of said corrugated wall of said spigot; and
applying the plastic forming said outer sleeve wall to join with an outer surface of said corrugated intermediate wall of said bellmouth connector to bridge between corrugations thereof  forming the outer sleeve wall is spaced outwardly away from said spigot.

16.	(Currently Amended)	A method for forming triple walled corrugated pipe sections with an inline coupling between the pipe sections, said inline coupling including a double walled corrugated spigot and an associated triple walled bellmouth connector, with both the bellmouth connector and the spigot including a cylindrical inner wall with a diameter generally equal to the diameter of an inner cylindrical wall of said triple walled corrugated pipe, and with said bellmouth connector having an inner wall sized to receive the spigot therein,
said method comprising;
using a series of travelling mold blocks in combination with extrusion equipment for forming corrugated walls and said inner walls of each of said pipe sections[, and said spigot;
applying after the formation of said inner walls and said corrugated walls an outer sleeve wall joined to said corrugated walls of said pipe sections including said[ bellmouth connector; and
providing air pressure between said outer sleeve wall and an outer surface of said corrugated[s to maintain said applied outer sleeve wall spaced outwardly and out of contact with said corrugated wall of said spigot and subsequently removing the outer sleeve wall from[ configured for receipt in said bellmouth connector.

17.	(Currently Amended)	A method as claimed in claim 16, further including cutting the pipe sections at the coupling separating said spigot and said bellmouth connector.

18.	(Currently Amended)	A method as claimed in claim 16, further including the steps of: 
forming a seal with said corrugated wall; and 
providing a vacuum tank and sizing bushing[,
 of forming a seal and providing a vacuum tank and sizing bushing occurring after applying[


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to manufacture double or triple walled pipes, including for example corrugated pipes comprising an internal corrugated layer surrounding by inner and outer pipe layers, while it is generally known to manufacture a multi-layer bellmouth and/or corresponding spigot for such pipes, and while it is generally known to utilize extrusion equipment, mold blocks, and air pressure for pipe manufacture, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed inline coupling in the claimed triple walled pipe is formed, the coupling including the claimed double walled corrugated spigot sized and configured for receipt within the claimed triple walled corrugated bellmouth connector, and whereby the claimed mold blocks, extrusion, pressure application, and sleeve formation are performed as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742